Exhibit 10.1

SIXTH AMENDMENT TO THE

APPROACH RESOURCES INC.

2007 STOCK INCENTIVE PLAN

This Sixth Amendment (the “Sixth Amendment”) to the Approach Resources Inc. 2007
Stock Incentive Plan, as amended from time to time (the “Plan”), is made
effective as of June 7, 2017 (the “Amendment Effective Date”), by Approach
Resources Inc., a Delaware corporation (“Approach”), subject to approval by
Approach’s stockholders.

W I T N E S S E T H:

WHEREAS, Approach established the Plan, originally effective as of June 28,
2007, and most recently amended and approved by Approach’s stockholders
effective June 2, 2016, under which Approach is authorized to grant equity-based
incentive awards to certain employees, directors and service providers of
Approach and its subsidiaries;

WHEREAS, Section 14.1 of the Plan provides that Approach’s board of directors
(the “Board”) may submit amendments to the Plan to Approach’s stockholders for
approval; and

WHEREAS, the Board now desires to amend the Plan in the manner contemplated
hereby, subject to approval by Approach’s stockholders at the Company’s 2017
annual meeting, to (a) increase the annual limit on the number of shares
available for grant to a participant under the Plan from 330,000 shares, to an
annual total of 750,000 shares, and (b) insert an annual total compensation
limitation applicable to outside directors of $500,000.

NOW, THEREFORE, the Plan shall be amended as of the Amendment Effective Date,
subject to approval by Approach’s stockholders, as set forth below:

1. Section 4.1(b) of the Plan is hereby deleted and replaced in its entirety
with the following:

(b) The maximum number of shares of Common Stock that may be subject to
Incentive Stock Options granted under the Plan is 1,100,000. The maximum number
of shares of Common Stock that may be subject to all Awards granted under the
Plan to any one Participant each fiscal year is 750,000 shares. The maximum
number of shares of Common Stock that may be subject to Nonqualified Stock
Options and SARs granted under the Plan to any one Participant during a fiscal
year is 750,000. The limitations provided in this Section 4.1(b) shall be
subject to adjustment as provided in Section 4.2. No Outside Director may be
granted during any calendar year Awards having a value determined on the Grant
Date (computed in accordance with applicable financial accounting rules) in
excess of $500,000, when added to all cash paid to the Outside Director during
the same calendar year.

2. Except as set forth above, the Plan shall remain unchanged and in full force
and effect.

IN WITNESS WHEREOF, Approach has caused the execution of this Sixth Amendment by
its duly authorized officer, effective as of the Amendment Effective Date.

 

APPROACH RESOURCES INC. By:     /S/ J. ROSS CRAFT  

J. Ross Craft

Chairman and Chief Executive Officer